Fourth Court of Appeals
                                   San Antonio, Texas
                                        JUDGMENT
                                      No. 04-20-00125-CV

                                    PAY AND SAVE, INC.,
                                         Appellant

                                                v.

                                        Roel CANALES,
                                            Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-16-371
                         Honorable Baldemar Garza, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, we DENY Appellee’s motion for
rehearing, but we withdraw our July 27, 2022 opinion and judgment and substitute this opinion
and judgment to clarify portions of our analysis.

        The trial court’s amended final judgment is reversed. We render judgment that Appellant
Roel Canales take nothing on his gross negligence claim. We remand the cause to the trial court
for a new trial on premises liability and damages.

       We tax costs of court for this appeal against the party that incurred them.

       SIGNED September 14, 2022.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice